DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed January 31, 2022, with respect to claims 1-16 have been fully considered and are persuasive.  The 112 rejection of November 22, 2021 has been withdrawn. 
Applicant’s arguments with respect to the amendments to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on the combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant arguments regarding prior cited art are addressed below.	On page 15, applicant asserts that is unclear that 213/223 of Ramanathan are adhesive layer.  Examiner disagrees as they are described as bond structures which will be adhered later and so reasonably are considered adhesive layers (Para [0016] – [0018]).	On page 16, applicant asserts that Asahi and Ramanathan are not combinable as there is no reason to use an NCF layer when conductive interconnects are desired.  However, Asahi discloses that the purpose of an NCF layer during a press-bonding step is to control spacing between interconnects (electrodes and solders), (Para [0066] –[0067]).  Applicant further asserts that Tomiyama’s teaching of a thermosetting resin is not reasonable as Tomiyama discloses a die attach film and not an NCF.  This is not persuasive as Tomiyama discloses resins which are not conductive and thus can be combined with non-conductive film (NCF).	On page 17 applicant asserts that Asahi discloses a two-step heat-pressing method and Tomiyama is silent to the two-step pressing and thus they are not combinable.  However, Tomiyama is brought in for the material not for the specific bonding steps and does not teach away from a two-step heat pressing method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US 2006/0292823) in view of Asahi (US 2018/0096980) in view of Tomiyama (US 2003/0159773) in further view of Varghese (US 2015/0179493).
Claim 1, Ramanathan discloses (Figs. 1, 2A-2D) a method for manufacturing (Fig. 1) a semiconductor device including 
a semiconductor chip (210, first substrate, Para [0017]), 
a substrate (220, second substrate, Para [0023]) or another semiconductor chip, and 
an adhesive layer (213/223 are bond structures, Para [0024]), interposed therebetween, 
the semiconductor chip (210), the substrate (220), and the another semiconductor chip each having a connection portion (portion of 210/220 on 213/223 can be considered connection portions, hereinafter “connection”) having a surface formed by a metal material (223/213 have multiple metals, Para [0024]), 
the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip being electrically connected by metal bonding  (213/223 form metallic bond, Para [0031], Fig, 2C), the method sequentially comprising the following steps of:	heating and pressuring (Para [0033], bonding may be with heat and pressure) a laminate (210/220/213/223 considered laminate, hereinafter “laminate”) having: 	the semiconductor chip (210); 	the substrate (220), the another semiconductor chip or a semiconductor wafer including a portion corresponding to the another semiconductor chip; and 	the adhesive layer (213/223) disposed therebetween, the connection portion (connection) of the semiconductor chip and the connection portion (connection) of the substrate or the another semiconductor chip being disposed to face each other (connections face each other), 
temporarily press-bond the substrate and the another semiconductor chip or the semiconductor wafer to the semiconductor chip (Fig. 2C shows 210 and 220 temporarily press-bonded by 213/223, Para [0026]).	Ramanathan does not explicitly disclose a thermosetting resin composition adhesive layer;
interposing the laminate with a pair of facing pressing members for temporary press-bonding with heating to cause the adhesive laver to flow so that the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted and;	heating and pressuring the laminate by interposing the laminate with a pair of facing pressing members for main press-bonding, which is separately prepared from the pressing members for temporary press-bonding, to thereby electrically connect the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip by metal bonding, wherein at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured, and	at least one of the pair of pressing members for main press-bonding is heated to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured, and	the thermosetting resin composition is a layer comprising a thermosetting resin composition comprising a thermosetting resin having a relative molecular mass of 10000 or less and a curing agent therefor.	However, Ramanathan discloses the temporary bonding step of Fig. 2C consists of a mating process (Para [0026]) which is described to consist of an increased temperature step (Para [0057]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply heating during the temporary bonding step as it allows the bonding elements to become more compliant and flexible which helps ensure uniform contact during the bonding (Para [0057]).	Furthermore, Asahi discloses (Figs. 7A – 10C) a laminate (P/W2/NCF/S0, Para [0036]) with a pair of facing pressing members for temporary press-bonding (Fig. 7A, 9 with 4, pressure bonding attachment and bonding stage, Para [0045]);	heating and pressuring the laminate by interposing the laminate with a pair of facing pressing members for main press-bonding (Fig. 10B, main pressure bonding step, with main pressure bonding head 27, main pressure bonding stage 24, Para [0053]), which is separately prepared from the pressing members for temporary press-bonding (Fig. 10B occurs after 7A), to thereby electrically connect the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip by metal bonding (connection portions Pb and Pa are melted together to form electrical connection, Para [0077]), 	wherein at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured (Fig.  8a, connection portions Pb and Pa are heated but not melted and so are lower than melting points, Para [0073]), and	at least one of the pair of pressing members for main press-bonding is heated to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured (Fig. 10B shows melting of connection portions Pa and Pb which means melting point of metal materials was reached or surpassed).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the steps of Asahi as it is a bonding method with shorter lamination time and joining defects (Asahi, Para [0005]).	Tomiyama discloses an adhesive layer is a layer comprising a thermosetting resin composition comprising a thermosetting resin with a molecular weight of 30,000 to 80,000 (Para [0100], epoxy resin).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the molecular weight of the resin of Tomiyama, including the specific material of the adhesive layer to the teachings of Ramanathan.	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an adhesive layer in a semiconductor package, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07. 	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of relative molecular mass(result effective at least insofar as the relative molecular mass affects the glass transition temperature of the resin (See Tomiyama, Para [0101]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).	Furthermore Varghese discloses that a heated pressing step would allow the adhesive between two elements to flow and allow contact between connection surfaces of the elements (Para [0005]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the adhesive to flow during the pressing step as it provides a strong bonding effect with high thickness uniformity (Varghese, Para [0004]).	Claim 2, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 1.	Tomiyama discloses wherein the thermosetting resin composition further comprises a polymer component having a weight average relative molecular mass of 10000 or more (polymer of adhesive has weight average molecular weight of 100,000 or more, abstract)	Claim 3, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 2.	Tomiyama discloses wherein a weight average relative molecular mass of the polymer component is 30000 or more and a glass transition temperature of the polymer component is 100°C or lower (polymer of adhesive has weight average molecular weight of 100,000 or more and glass transition temperature of -50 to 0 degrees, Para [0075]).	Claim 4, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 1.	Asahi discloses wherein the thermosetting resin composition adhesive layer is a layer formed by an adhesive film which is prepared in advance (Para [0036], NCF is thermosetting resin formed prior to being affixed).	Claim 5, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 1.	Ramanathan discloses wherein the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted to each other and the substrate or the another semiconductor chip is temporarily press-bonded to the semiconductor chip (Fig. 2C, connection of 210 and connection of 220 are bonded, Para [0026]).	Claim 6, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 1.	Asahi disclose (Fig. 4) wherein a plurality of semiconductor devices are continuously manufactured while maintaining a state in which at least one of the pair of pressing members for main press-bonding is heated to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip (Fig. 4 shows a continuous manufacturing process uses a provisional and main pressuring devices).	Claim 7, Ramanathan discloses (Figs. 1, 2A-2D) a method for manufacturing (Fig. 1) a semiconductor device including a semiconductor chip (210, first substrate, Para [0017]) , at least a substrate (220, second substrate, Para [0023]) or another semiconductor chip, and an adhesive layer (213/223 are bond structures, Para [0024]),  interposed between the semiconductor chip (210) and  the substrate (213/223 are interposed between 210 and 220)  or between the semiconductor chip and the another semiconductor chip and the another semiconductor chip each having a connection portion (portion of 210/220 on 213/223 can be considered connection portions, hereinafter “connection”) having a surface formed by a metal material (223/213 have multiple metals, Para [0024]) , the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip being electrically connected by metal bonding  (213/223 form metallic bond, Para [0031], Fig, 2C), the method sequentially comprising the following steps of:	heating and pressuring (Para [0033], bonding may be with heat and pressure) a laminate (210/220/213/223 considered laminate, hereinafter “laminate”) having: 	the semiconductor chip (210); 	the substrate (220), the another semiconductor chip or a semiconductor wafer including a portion corresponding to the another semiconductor chip; and 	the adhesive layer (213/223) disposed therebetween, the connection portion (connection) of the semiconductor chip and the connection portion (connection) of the substrate or the another semiconductor chip being disposed to face each other (connections face each other), temporarily press-bond the substrate and the another semiconductor chip or the semiconductor wafer to the semiconductor chip (Fig. 2C shows 210 and 220 temporarily press-bonded by 213/223).	Ramanathan does not explicitly disclose a thermosetting resin composition adhesive layer; temporary press-bonding with heating to cause the adhesive layer to flow so that the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted; electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, wherein	at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured, and	in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, the laminate is heated in a heating furnace or on a hot plate to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip, and 	the thermosetting resin composition adhesive layer is a layer comprising a thermosetting resin composition comprising a thermosetting resin having a relative molecular mass of 10000 or less and a curing agent therefor.	However, Ramanathan discloses the temporary bonding step of Fig. 2C consists of a mating process (Para [0026]) which is described to consist of an increased temperature step (Para [0057]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply heating during the temporary bonding step as it allows the bonding elements to become more compliant and flexible which helps ensure uniform contact during the bonding (Para [0057]).	Furthermore, Asahi discloses (Figs. 7A – 10C) electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip (connection portions Pb and Pa are melted together to form electrical connection, Para [0077]), 	at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured (Fig.  8a, connection portions Pb and Pa are heated but not melted and so are lower than melting points, Para [0073]), and	in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, the laminate is heated in a heating furnace or on a hot plate to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip (heating may occur in an oven for melting, Para [0103]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the steps of Asahi as it is a bonding method with shorter lamination time and joining defects (Asahi, Para [0005]).	Tomiyama discloses an adhesive layer is a layer comprising a thermosetting resin composition comprising a thermosetting resin with a molecular weight of 30,000 to 80,000 (Para [0100], epoxy resin).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the molecular weight of the resin of Tomiyama, including the specific material of the adhesive layer to the teachings of Ramanathan.	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an adhesive layer in a semiconductor package, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07. 	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of relative molecular mass(result effective at least insofar as the relative molecular mass affects the glass transition temperature of the resin (See Tomiyama, Para [0101]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Furthermore Varghese discloses that a heated pressing step would allow the adhesive between two elements to flow and allow contact between connection surfaces of the elements (Para [0005]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the adhesive to flow during the pressing step as it provides a strong bonding effect with high thickness uniformity (Varghese, Para [0004]).	Claim 9, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 7.	Tomiyama discloses wherein the thermosetting resin composition further comprises a polymer component having a weight average relative molecular mass of 10000 or more (polymer of adhesive has weight average molecular weight of 100,000 grams/mole or more, abstract)	Claim 10, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 9.	Tomiyama discloses wherein a weight average relative molecular mass of the polymer component is 30000 grams/mole or more and a glass transition temperature of the polymer component is 100°C or lower (polymer of adhesive has weight average relative molecular weight of 100,000 grams/mole or more and glass transition temperature of -50 to 0 degrees, Para [0075]).	Claim 11, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 7	Asahi discloses wherein the thermosetting resin composition adhesive layer is a layer formed by an adhesive film which is prepared in advance (Para [0036], NCF is thermosetting resin formed prior to being affixed).	Claim 12, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 7.	Ramanathan discloses wherein the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted to each other and the substrate or the another semiconductor chip is temporarily press-bonded to the semiconductor chip (Fig. 2C, connection of 210 and connection of 220 are bonded, Para [0026]).	Claim 15, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 7.	Ramanathan discloses wherein the temporary press-bonding is performed such that the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted (Fig. 2C, connections of 213 and 223 are contacted).	Claim 16, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 1.	Ramanathan discloses wherein the temporary press-bonding is performed such that the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted (Fig. 2C, connections of 213 and 223 are contacted).	Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US 2006/0292823) in view of Asahi (US 2018/0096980) in view of Tomiyama (US 2003/0159773) in view of Varghese (US 2015/0179493) in further view of Nakamura (US 2014/0312511).	Claim 8, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 7.	Ramanathan in view of Asahi and Tomiyama and Varghese does not explicitly disclose wherein a plurality of the laminates are collectively heated in the heating furnace or on the hot plate.	However, Nakamura discloses a plurality of the laminates are collectively heated in a heating furnace or on a hot plate (Fig. 5, laminates 2 labeled as 3 heated by hot plate 53, Para [0368]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the hot plate of Nakamura as it allows for mass production of laminates.	Claim 14, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 7. 	Asahi disclose discloses wherein, in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, the laminate is heated (heating of connection points of laminates may occur in an oven for melting, Para [0103]).	However, Nakamura discloses heating laminates on a hot plate (Fig. 5, laminates 2 labeled as 3 heated by hot plate 53, Para [0368]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the hot plate of Nakamura as it allows for mass production of laminates.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US 2006/0292823) in view of Asahi (US 2018/0096980) in view of Tomiyama (US 2003/0159773) in view of Varghese (US 2015/0179493) in further view of Kusanagi (US 2012/0118939).
Claim 13, Ramanathan in view of Asahi and Tomiyama and Varghese discloses the method according to claim 7. 	Asahi disclose discloses wherein, in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, the laminate is heated (heating of connection points of laminates may occur in an oven for melting, Para [0103]).
Ramanathan in view of Asahi and Tomiyama does not explicitly disclose the laminate is heated in a heating furnace.	However, Kusanagi discloses heating laminates in a furnace (laminates 4 disposed in heating furnace, Para [0096]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the heating furnace of Kusanagi as it allows for simultaneous compression and heating of laminates (Kusanagi, Para [0048]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819